Citation Nr: 1541290	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a compensable rating for otitis media and externa of the left ear.

3. Entitlement to a compensable rating for an ulcerated septum of the nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claims file is currently with the RO in Atlanta, Georgia.    

In September 2006, the Veteran appeared at a hearing before a local hearing officer at the RO.  In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned.  Transcripts of these proceeding are of record.  

In April 2013, the Board denied service connection for a low back disability and a compensable rating for otitis media and externa of the left ear.  In a March 2014 order, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion), which had the effect of vacating the Board's denial of these issues and returning them to the Board for further consideration.  

In September 2014, the Board remanded the issues of entitlement to service connection for a low back disability and a compensable rating for otitis media and externa of the left ear for additional development. 

The AOJ substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268. Unfortunately, the Board finds that the Veteran's claims require further development prior to adjudication by the Board.

With regard to the issue of entitlement to a compensable rating for an ulcerated septum of the nose, the Board notes that on October 16, 2014 the Veteran was issued a statement of the case (SOC) in relation to the disagreement he expressed with the noncompensable evaluation assigned in a February 2011 rating decision.  The record notes that the Veteran contacted VA on December 30, 2014 stating that the Veteran had been sick with multiple trips to the hospital and "was unable to respond to the letter within 60 days."  The Veteran expressed a desire to appeal the issue and requested a video conference hearing with the Board of Veteran's appeals.  

The Board notes that the filing of a VA Form 9 is not a jurisdictional predicate to the Board's adjudication of a claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (pointing out, among other things, that, while 38 U.S.C. § 7105(d)(3) provides that the RO, as the agency of original jurisdiction (AOJ), "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory).  Here, the AOJ did not provide the Veteran notice that his attempt to perfect his appeal of this issue had been determined to be untimely or that his pending appeal for this issue had been closed.  As this contact with the Veteran (and subsequent contact in January 2015) appears to have led the Veteran to believe that the issue of entitlement to a compensable rating for an ulcerated septum of the nose is currently on appeal, the Board finds that the issue is presently on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.   Previously, the Board remanded the Veteran's claim for service-connection for a low back condition for a VA medical opinion "to determine the nature and etiology of any lumbosacral spine disability."  In July 2015, the examiner determined that the Veteran did not have a current low back disability and reported that he was unable to opine as to a relationship between the Veteran's current back condition and the 1994 treatment records where the Veteran sought treatment for his back during his active service.  

For VA disability benefit purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  During the Veteran's previous VA examination in August 2011, the Veteran was found to have lumbar spondylosis based upon x-rays of the Veteran's lumbar spine.  As the Veteran was diagnosed with a current disability of the lumbar spine during the appeal period, the Board finds that an opinion must be obtained that addresses this diagnosed condition and that the July 2015 examination was inadequate as it was based upon an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board thus concludes that further VA medical development is required to adequately address the issues raised by the Joint Motion.  

With regard the Veteran's claim for entitlement to a compensable rating for an ulcerated septum of the nose, the Board notes that the Veteran has requested a videoconference hearing in relation to his claim.  Since the failure to afford the appellant a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Further, as multiple examinations of record have indicated a relationship between the Veteran's service-connected otitis media and externa of the left ear and the Veteran's nasal condition, the Board finds that the Veteran's conditions are inextricably intertwined and should be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Particularly, the Board notes the June 2006 record from the University of Mississippi Medical Center which states that it is "highly possible that his left-sided otalgia is referred pain from the left side of his nose."   As the symptoms and functional limitations reported by the Veteran in relation to his otitis media and externa of the left ear likely would overlap with those from his ulcerated septum of the nose, the Board finds that these conditions should be adjudicated together to avoid in order to avoid improper pyramiding. (The evaluation of the same disability or the same manifestation of a disability under different diagnostic codes is to be avoided when evaluating a Veteran's service-connected disability).  38 C.F.R. § 4.14 (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to obtain an opinion regarding the nature and etiology of any lumbosacral spine disability.  The examiner should specifically provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that any current low back disorder was incurred in or caused by active service?  If not, please specifically discuss, the Veteran's documented in-service complaints related to his low back.    

(b) Is it at least as likely as not (50 percent or greater probability) that the lumbar spondylosis diagnosed in August 2011 was incurred in or caused by active service? If not, please specifically discuss, the Veteran's documented in-service complaints related to his low back.    

All opinions should be supported by a rationale and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.

2. Then, the AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

